Citation Nr: 0801195	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-17 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for atrial 
fibrillation, to include as secondary to service-connected 
PTSD.  

3.  Entitlement to service connection for ischemic 
cardiomyopathy, to include as secondary to PTSD.  

4.  Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held in that regard that there must be evidence 
sufficient to show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

VA has added revised provisions of 38 C.F.R. § 3.310(b) to 
conform the regulation to the holding of Allen.  71 Fed. Reg. 
52744-52747 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(b)).  Under this revision, any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The veteran has claimed that he experience various cardiac 
disabilities which he opines are secondary to his service-
connected PTSD.  In order to determine if there is a medical 
nexus between the cardiac disabilities and the service-
connected PTSD, VA arranged to have the veteran undergo 
evaluation in April 2005.  The examiner diagnosed coronary 
artery disease, atrial fibrillation and an automatic 
implantable coronary defibrillator/pacemaker for ventricular 
tachycardia.  The examiner specifically found that the 
medical evidence in the form of treatises did not offer clear 
cut studies showing that PTSD actually causes vessel changes, 
which would cause heart disease.  The examiner found that 
there appeared to be no medical fact in the literature 
showing PTSD specifically caused heart disease, ischemic 
cardiomyopathy, or atrial fibrillation.  The examiner further 
opined, however, that there was an aggravation issue present.  
The examiner found that the veteran experienced an increased 
heart rate at times as a result of his PTSD.  

In a July 2005 addendum to the April 2005 examination report, 
the examiner determined that the veteran had long standing 
heart disease which most likely led to atrial fibrillation 
and ischemic cardiomyopathy which led to the implantable 
defibrillator to treat the ventricular tachycardia.  The 
examiner found that it would require speculation to 
specifically state which "of the above four mentioned 
issues" was aggravated by a recurrence of anxiety related to 
the PTSD.  The examiner found that all were involved and it 
would be medically impossible to delineate or separate out 
which of the above issues were specifically related to the 
aggravation issue.  Since the veteran had long standing heart 
disease and subsequent complications of the heart disease, it 
would be medically impossible to delineate or separate out 
which of the above four issues is specifically secondary to 
the anxiety issue as it relates to aggravation.  "It appears 
that all are involved in one form or another, in totality."  
The examiner opined that, if the PTSD did not exist, the 
veteran would still have the four specific cardiac issues 
which were likely to be present whether or not the veteran 
had mental health issues.  The examiner found that the 
increased symptom due to the PTSD was anxiety which led to an 
increased heart rate.  The examiner concluded by writing 
that, if further information is needed, the RO should input a 
request for a cardiology examination or opinion.  

As set out above, a VA examination has determined that there 
is the issue of aggravation of a non-service connected 
disability or disabilities by the service-connected PTSD.  
The only symptomatology which is attributable to the service-
connected disability, however, is an increased heart rate.  
The examiner specifically noted that the veteran would likely 
still have cardiac disability even if he did not have PTSD.  
The examiner further suggested that an opinion from a 
cardiologist be obtained in order to provide more information 
regarding the aggravation.  The Board finds that a VA 
examination to be conducted by a specialist in cardiology is 
required in order to accurately adjudicate the service 
connection claims.  

The veteran has claimed entitlement to specially adapted 
housing benefits.  A certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a) is warranted if the veteran is entitled to 
compensation for permanent and total service-connected 
disability due to:  (A)  The loss or loss of use of both 
lower extremities such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; (B) 
Blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; 
(C) The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury or the loss or 
loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (D) The loss, or loss of use, of both upper extremities 
such as to preclude the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).  

Currently, service connection is in effect for bilateral 
hearing loss evaluated as 50 percent disabling, PTSD 
evaluated as 50 percent disabling, residuals of a splenectomy 
evaluated as 20 percent disabling, residuals of a gunshot 
wound to the left calf evaluated as 20 percent disabling, and 
tinnitus evaluated as 10 percent disabling.  Service 
connection is also in effect for fibrositis of the knees and 
ankles, hammertoe deformity of the fifth toes bilaterally, 
and a raised area involving the skull, all of which have been 
evaluated as non-compensably disabling.  

The veteran has argued that he meets the criteria for 
entitlement to specially adapted housing allegedly due to an 
inability to ambulate.  It is argued that, due to the 
service-connected head injury, the veteran has no sense of 
balance and that the service-connected left calf disability 
was productive of significant pain, numbness and loss of 
control of the lower extremity.  Furthermore, it is argued 
that the bilateral toe disability also affects the veteran's 
mobility and he has to use a walker to ambulate.  The walker 
was noted to have been provided to the veteran by VA.  

The veteran has not been afforded a VA examination to 
determine if he qualifies for specially adapted housing.  A 
VA examination is required in order to accurately adjudicate 
the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of current treatment records 
(VA and non-VA) covering the period from 
September 1, 2005, to the present should 
be obtained.

2.  Schedule the veteran for a VA 
examination by a cardiologist to 
determine the nature and etiology of the 
coronary artery disease, atrial 
fibrillation and/or ischemic 
cardiomyopathy found on examination.  The 
claims file must be made available to the 
examiner for review of pertinent 
documents therein and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  Any 
indicated tests should be accomplished.  
Based on a review of the claims file and 
any examination findings, the examiner 
should state the medical probabilities 
(less likely than not; at least as likely 
as not; or more likely than not) that 
coronary artery disease, atrial 
fibrillation and/or ischemic 
cardiomyopathy is proximately due to, or 
the result of, the service-connected PTSD 
or any other service-connected 
disability.  The examiner should also 
opine as to the medical probabilities 
(less likely than not; at least as likely 
as not; or more likely than not) that 
coronary artery disease, atrial 
fibrillation and/or ischemic 
cardiomyopathy is permanently aggravated 
by the veteran's service-connected PTSD 
or any other service-connected 
disability.  The examiner should note 
that aggravation is defined for legal 
purposes as a worsening of the underlying 
condition beyond the natural progress of 
the disorder, versus a temporary flare-up 
of symptoms.  The examiner must review 
the report of the April 2005 VA 
examination and the July 2005 addendum to 
the report and comment on the findings 
made at that time.  The examiner should 
provide an opinion as to whether the 
increased heart rate which the examiner 
who conducted the April 2005 VA 
examination noted was due to the PTSD 
results in any aggravation of the 
veteran's claimed cardiac disabilities.  
The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  The examiner should 
state if any requested opinion requires 
resort to speculation.  

3.  Schedule the veteran for appropriate 
VA examination to determine whether the 
veteran has, as a result of a service-
connected disability or disabilities:  
(A) The loss or loss of use of both lower 
extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (B) 
Blindness in both eyes, having only light 
perception, plus the anatomical loss or 
loss of use of one lower extremity; (C) 
The loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury or the loss or 
loss of use of one upper extremity that 
so affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair; or (D) The loss, 
or loss of use, of both upper extremities 
such as to preclude the use of arms at or 
above the elbows.  The term "preclude 
locomotion" means the necessity for 
regular and constant use of a wheelchair, 
braces, crutches or canes as a normal 
mode of locomotion although occasional 
locomotion by other methods may be 
possible.  The claims folder should be 
made available to and pertinent documents 
therein reviewed by the examiner.  All 
indicated studies should be performed, 
and the examiner should comment on each 
of the criteria set forth above.  All 
findings should be reported in detail.  
The rationale for any opinion expressed 
must be stated in a legible report.  

4.  Readjudicate the veteran's claims.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

